Case

3:21-cv-00142-DWD Document 38 Filed 03/05/21 Page1of3 Page ID #258

 

 

 

Mc Neal fa
Vi, Case o's 3/21-Cv -00 142~- DW D
Wahon ef al C

 

 

 

Mot icy to Pyeceed Complaint

 

 

Now Comes Plajntift Tose A. Mejja-Gutieyre 2, + YU6G 4oy
infovming Thig Honorable Count that F want te Con tinue 45S

 

a party to this Case, T have injuyies ConGispout with Claims +n
The Com p laint. |

Evid thee of Siymilay Complaints by me weve Submitted as
evidence with rhe oyiginal Filing of this case.

 

Please move +his Case forward with me as a Flainti ll

 

 

 

yoSe MEV heuttERRES

 

Jose A, Mejia- Gute rrez
02/22 /an}

 

 

 

 

 

 

 

 
ap72) \L90715 f7
aNf 1005S CO Si.

17D +200 MSY], S [)

  

@Se 3:21-cv-00142-DWD Document 38 Filed 03/05/21 Page 2o0f3 Page ID #259

   

Q2Z2E9 ILignralad
fA GG MtSelY O
3099 lh — IS )oary 7 segs 7D
Case 3:21-cv-00142-DWD Document 38 Filed 03/05/21 Page 30f3 Page ID #260

 

diy

oY omy

 

L Diy)

ve G2
EB =ey
G 23

sah &, ak
ee ler c
Seo &§

a
